The court decreed, after hearing counsel, that a writ of partition should issue to five commissioners, to divide and allot the real estate, in bill mentioned,1 between the complainants and their infant sister Elizabeth Skimngs That the executors do account for the personal estate of the testator, reserving such a capital, as will pay the an-* nuity of 9951. to the widow during her life; and another sum to James Liddell: That the residue be divided among the three daughters of Mr. Skirving.
Chancellor Mathews, in his notes on the brief of this case remarks, that the testator appoints no time by his for ^1C legatees to take either the real or personal estate, but the court decreed, (as in Sealy and wife vs, Laurens, executor of Ball,) that marriage was such a consideration as ought to give a sanction to the vesting of an estate, when no time is appointed by tbe will: And that the joint-tenancy in the land, is severed by the order of this court for a division.
Afterwards a question arose respecting settlements to be made by Mr. Postell, and Mr. O. B. Smith, on their wives, of the estates acquired by them, whereupon the court made the following decree:
The court having in private examined Mrs. Postell, who has attained twenty-one years of age, and the said Mrs. Postell being very desirous that no settlement should ma<*e on her; and it appearing to the court that Mr. and Mrs, Postell have constantly lived together in the greatest harmony; and he being a gentleman of fortune in his own right, it is not requisite that he should make an7 settlement on his said wife. With regard to Mr. 0. B. Smith, his wife is not of age to make such request as Mrs. Postell has done, (although the court entertains a similar opinion of him as of Mr. Postell,) they find themselves bound to order that the said 0. B. Smith do make the usual settlement on his wife, of the fortune she is enti-*159fled to from her father* that is to say, that the same be settled under the direction of the master, in trustees, in trust for hia use during their joint lives. If she survives Mas, then to her heirs, executors and administrators for ever; if he survives her, she leaving issue, then to him for life, and after his decease, to such issue; If he survives her, without her leaving issue, (or leaving issue, such issue should die in his life time, and without issue,) then to smi Ms heirs, executes, and administrators for ever»